    Case 2:21-cv-00758-ILRL-KWR Document 12 Filed 06/15/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF LOUISIANA

__________________________________________
HOUMA TERREBONNE SOCCER                    )
ASSOCIATION, a Louisiana non-profit        )
corporation,                               )
                                           )
and                                        )
                                           )
MATTHEW PAUL FERGUSON,                     )    Civil Case No.2:21-cv-00758
a citizen of the U.K.,                     )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         )
                                           )
UNITED STATES DEPARTMENT OF STATE,         )
                                           )
Serve: Executive Office                    )
        Office of the Legal Advisor        )
        Suite 5.600                        )
        600 19th St. NW                    )
        Washington, DC 20522               )
                                           )
EMBASSY OF THE UNITED STATES IN            )
LONDON, UNITED KINGDOM,                    )
                                           )
Serve: Executive Office                    )
        Office of the Legal Advisor        )
        Suite 5.600                        )
        600 19th St. NW                    )
        Washington, DC 20522               )
                                           )
ANTONY BLINKEN,                            )
United States Secretary of State,          )
                                           )
Serve: Executive Office                    )
        Office of the Legal Advisor        )
        Suite 5.600                        )
        600 19th St. NW                    )
        Washington, DC 20522               )
      Case 2:21-cv-00758-ILRL-KWR Document 12 Filed 06/15/21 Page 2 of 3




                                                  )
 YAEL LEMPERT, Chargé d’Affaires                  )
 U.S. Embassy in London, United Kingdom           )
                                                  )
 Serve: Executive Office                          )
        Office of the Legal Advisor               )
        Suite 5.600                               )
        600 19th St. NW                           )
        Washington, DC 20522                      )
                                                  )
 JOHN DOE I, Chief of the Immigrant Visa Section, )
 U.S. Embassy in London, United Kingdom           )
                                                  )
 Serve: Executive Office                          )
        Office of the Legal Advisor               )
        Suite 5.600                               )
        600 19th St. NW                           )
        Washington, DC 20522                      )
                                                  )
 JOHN DOE II, Consular Officer, IV Section        )
 U.S. Embassy in London, United Kingdom           )
                                                  )
 Serve: Executive Office                          )
        Office of the Legal Advisor               )
        Suite 5.600                               )
        600 19th St. NW                           )
        Washington, DC 20522                      )
 __________________________________________ )

                          PLAINTIFFS’ NOTICE OF DISMISSAL

       Plaintiffs hereby notify the court they are voluntarily dismissing the above-captioned action

without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. The parties

will each bear their own fees and costs.

                                                            Respectfully Submitted,

                                                            /s/ Leah Spivey______________
                                                            By: Leah Spivey
                                                            La. Bar Roll # 32705
                                                            Gasparian Spivey Immigration
      Case 2:21-cv-00758-ILRL-KWR Document 12 Filed 06/15/21 Page 3 of 3




                                                            829 Baronne St.
                                                            New Orleans, LA 70113
                                                            Tel. (504) 262-9878
                                                            Fax (504) 581-7651
                                                            leah@gsimmigrationlaw.com

                                                            ATTORNEY FOR PLAINTIFFS,
                                                            Houma Terrebonne Soccer
                                                            Association and Matthew Paul
                                                            Ferguson


                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served on:

               Glenn M Girdharry
               U. S. Department of Justice (Box 868)
               Ben Franklin Station
               P.O. Box 868
               Washington, DC 20044
               Email: glenn.girdharry@usdoj.gov
               Attorney for Defendants

Via the court’s electronic filing system, CM/ECF, on this the 15th day of June, 2021.


                                                            /s/ Leah Spivey______________
                                                            Leah Spivey, Esq.
